DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Currently no information disclosure statement has been made of record.

Election/Restrictions
Applicant states that their response to the Restriction should have resulted in a non-compliant office action. Applicant states that they intended to claim Species B, figures 2A-B, 4A-J, and 5. Based upon Applicant’s clarity the application will be directed to Species B. 

Specification Objections
Examiner withdraws the specification objection based upon the amendment made to the specification.

	


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-23, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 21, and 26,
These claims require “wherein the vias and the second interconnect structures span more than the first length”. Applicant in their remarks states generally this is supported by figure 2A, and the associated description. Applicant has not stated where in the specification there is support. Further, Examiner was unable to find where in the specification it stated the figures were drawn to scale. Therefore, these limitations are considered new matter as they do no appear to have written description support. 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4,
The term “individual features comprising the metal interconnected over the layers” is indefinite because it is unclear what the “individual features” are, and what “the layers” refers to. 
As best Examiner understands it, the structure needs to be at least on the periphery of the device, and have insulating layers between the structures metal layers.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 6, 8, 10-11, 13-14, 21, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Cho (US 2013/0127025 A1) (“Cho”), in light of evidentiary reference Fartash et al. (US 2002/0139575 A1) (“Fartash”), in view of Son et al. (US 8,836,149 B2) (“Son”).
Regarding claim 1, Cho teaches at least in figure 1:
A semiconductor package comprising (detailed below): 
a coreless substrate (10) comprising a first interconnect layer (16) on a first side of the substrate (side of 10 with 16) and a second interconnect layer (13) on a second side of the substrate (side of 10 with 13), 
wherein the first interconnect layer (16) has a first pitch of interconnection (pitch of 16 is shown with a first pitch); 
one or more dies (1b) coupled to the second interconnect layer (13) through first interconnect structures (solder balls under 1b);
a plurality of vias (25) through a prepeg material (20; ¶ 0052, where 20 is a PCB board; See Fartash at ¶ 0017, where a prepeg material can be a PCB board) on the first side of the substrate (side of 10 with 16), 
wherein the vias (25) are coupled to a first section of the first interconnect layer (16 above 20) and further coupled with second interconnect structures (24); and 

the components (1a between 20) within  a recess extending through the prepeg material (20) and attached at the first pitch (pitch of 16).

Cho does not teach:
second interconnect structures having a second pitch of interconnection that is larger than the first pitch.

Son teaches at least in figures 5-7:
second interconnect structures (134) having a second pitch (P3) of interconnection that is larger than the first pitch (P2) (col. 10 at lines 22-25).
It would have been obvious to one of ordinary skill in the art to replace the first substrate 10 of Cho with the hybrid substrate 195 of Son. It would have been obvious to make this substitution because Son teaches that as semiconductor devices (chips) get smaller that semiconductor packages need to be reconfigured. Part of this reconfiguration is due to the increase of pins from the semiconductor chips that need to be fanned out to the package. Col. 1 at lines 22-32. Thus, it would have been obvious to one of ordinary skill in the art to substitute 10 of Cho with 195 of Son in order to continue to adapt to the changing semiconductor design circumstances. Id.
Regarding claims 2, and 14 the combination of Cho and Son teach:
one or more third interconnect layers (Son 126) are between the first interconnect layer (Son 116) and the second interconnect structures (Son 136), 

wherein the recess (Cho between 20) extends through an entire thickness of the third interconnect layers (Son 126).
Regarding claim 6, 
Claim 3 states that the structure is electrically isolated from the interconnect structures. However, claim 6 now requires at least some portion of the structure is electrically coupled to the interconnect structure. Therefore, the restriction of electrical isolation between the structure and the interconnect structures is no longer valid. Thus, claim 6 allows for the structure to be any portion of the interconnect structures which extend past the die 1b. Figure 1 of Cho show that there are interconnect structures which extend past the die 1b. As such Cho teaches these limitations.
Regarding claim 8, the combination of Cho and Son teach:
wherein the one or more third interconnect layers (Son 126) are between the first interconnect layer (Son 116) and the prepeg material (Son 20).
Regarding claims 10, and 13 Cho teaches at least in figure 1:
wherein the one or more components comprises one or more of: a capacitor, or an inductor (¶ 0042, where 1a can be passive devices. It is well-known that passive devices can be a capacitor).
Regarding claim 11, 
Claim 11 is different from claim 1 in that it require memory, a processor in the die. This is taught in figure 24A of Son and in Col. 15-16 at lines 45-38.
Regarding claims 21, and 25 Cho teaches at least in figure 1:

the prepeg material (20) has a second length in the first dimension (length of 20), 
greater than the first length (length of 10 is greater than the length of 20).
Regarding claim 24, the combination of Cho and Son teach:
wherein the one or more third interconnect layers (Son 126) are between the first interconnect layer (Cho 16) and the prepeg material (Cho 20).

Claims 3-4, 7, and 12 and  is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Cho, in light of evidentiary reference Fartash, in view of Son, in view of Leung et al. (US 2011/0024898 A1) (“Leung”).
Regarding claims 3, 7, and 12, Cho and Son do not teach:
a structure comprising metal embedded within a portion of the substrate extending laterally beyond an edge of the dies, the metal electrically isolated from the first, second, and third interconnect layers.

Leung teaches at least in figure 6:
a structure comprising (detailed below)
metal (240) embedded within a portion of the substrate extending laterally beyond an edge of the dies (202), 
the metal (240) electrically isolated from the first, second, and third interconnect layers (240 is insulated from 212’,206’, etc).
It would have been obvious to one ordinary skill in the art to add the rings 240 of Leung as they are well-known in the art to function as a stiffener to prevent warpage of a substrate. ¶¶ 0052, 65-66.
Regarding claim 4, Cho and Son do not teach:
wherein the structure comprises  (detailed below) 
a plurality of layers of the metal (240), individual features comprising the metal interconnected over the layers the individual features (figure 6 and ¶ 0065 show 240 being separated by insulating layers, and that 240 can be on the periphery of the device), and 
.

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Cho, in light of evidentiary reference Fartash, in view of Son, in view of Leung et al. (US 2011/0024898 A1) (“Leung”), in view of Hu et al. (US 2019/0164914 A1) (“Hu”).
Regarding claim 5, Leung teaches at least in figure 6:
a first layer that is coplanar with a layer of the second one or more interconnect layers; a second layer that is coplanar with another layer of the second one or more interconnect layers (figure 6 shows a plurality of 240s which are coplanar with interconnect lines; ¶ 0064).

Leung does not teach:
a third layer that interconnects the first and second layers.

Hu teaches at least in figures 2b-2c:
a third layer that interconnects the first and second layers (via structure in region 136).
It would have been obvious to one of ordinary skill in the art to form the structure to have via’s between the horizontal metal layers of the structure as this would allow one to process the stiffeners of Leung using the same process to form the interconnect structure, thereby integrating the stiffener formation process into the process of forming the rest of the metal interconnect/via lines of the device. This in turn would allow for a simpler fabrication process by streamlining said process. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over, in view of Cho, in light of evidentiary reference Fartash, in view of Son, in view Sturcken et al. (US 2017/0290156 A1) (“Sturchken”).
Regarding claim 9, the previous prior art does not teach:
the ranges of the first and second pitch.

Sturcken teaches at least in figure 7:
the first pitch is in the range of 0.60 to 0.70 millimeter (mm) (pitch between 750, ¶ 0050 where the pitch can be in the range of 0.1mm to 2.0mm); and
the second pitch is in the range of 0.40 to 0.50 mm (pitch between 710, ¶ 0049, where the pitch can be in the range of 1mm to 0.1mm).
It would have been obvious to one of ordinary skill in the art to have these pitches in the device of Kurita as they are routine pitches that one of ordinary skill in the art can use in interposers likes the interposer of Kurita and Cho.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822